Exhibit 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made effective
as of [DATE] (“Effective Date”) by and between BioMarin Pharmaceutical Inc., a
Delaware corporation (the “Company”) and [NAME] (“Employee”).

NOW THEREFORE, for good and valuable consideration (the receipt and adequacy of
which are hereby acknowledged and agreed) the parties hereby covenant and agree
as follows:

1. Title; Duties. The Company hereby employs the Employee as [Title], to perform
such duties consistent with his title and position as may be determined and
assigned to him by the Company’s Chief Executive Officer (“CEO”). The Employee
shall be based in San Rafael or Novato, California, provided that Employee
acknowledges that his job duties may require significant travel.

2. Time and Effort. The Employee agrees to devote substantially all of his
professional employment time and effort to the performance of his duties as
[Title] of the Company and to perform such other duties consistent with his
title and position as are reasonably assigned him from time to time by the CEO.

3. Term. The Company agrees to employ the Employee in accordance with the terms
of this Agreement, which terms shall be effective commencing on the Effective
Date and continuing thereafter until terminated pursuant to Section 6 hereof
(the “Term” of this Agreement). A review of the Employee’s total compensation
will be made by the Board of Directors of the Company (“Board”) at least
annually in or about December of each year based on the overall performance of
the Company and the Company’s assessment of the Employee’s contributions to the
Company’s performance, although the Board shall not be under any obligation to
make adjustments other than pursuant to its discretion.

4. Compensation; Benefits.

(a) Base Salary. For all the services to be rendered by the Employee in any
capacity hereunder, including services as an executive officer, the Company
agrees to pay the Employee a base salary (“Base Salary”) of not less than
[Amount] dollars ($xxxxx) per annum. Base Salary shall be payable in
approximately equal installments in accordance with the Company’s customary
payroll practices. The foregoing annual compensation amount may be, from time to
time, adjusted above the Base Salary specified above by action of the Board or
appropriate Committee of the Board. In the event the Base Salary is adjusted
upward by the Board, such adjusted amount will be deemed to be the new Base
Salary.

(b) Annual Bonus. The Employee shall be entitled to participate in the Company’s
generally applicable employee bonus program, with such targets and metrics as
may be approved by the Board from time to time.

(c) Stock Options and Restricted Stock Units. Employee was previously granted
options to purchase certain shares of the Company’s common stock and certain
restricted stock units (“RSUs”). Nothing herein shall affect any stock options
or RSUs previously granted to the Employee which shall continue to be governed
by the applicable agreements and

 

- 1 -



--------------------------------------------------------------------------------

governing equity plan. The Board may grant Employee additional equity awards in
its discretion. In addition, upon the consummation of a Change of Control (as
defined in Section 7(b) herein), the vesting of all then-unvested options or
RSUs granted to the Employee at any time shall be accelerated such that 100% of
such options and RSUs shall be deemed immediately vested and exercisable as of
the consummation of the Change of Control. In addition, if any RSUs that would
be deemed vested pursuant to this Section are subject to a performance vesting
requirement, then the base number of such shares shall be deemed vested and
exercisable as if the Company achieved at 100% of target levels for the year in
which the employment termination occurs. In no event shall any strategic
multipliers apply to the base number of such shares.

(d) Benefits Plans. The Employee also shall participate fully in all insurance,
pension, retirement, deferred compensation, stock and stock option, stock
purchase or similar compensation and benefit plans and programs pursuant to the
terms of such plans or programs.

(e) Vacation. The Employee shall be entitled to annual paid vacation time of
four (4) weeks, accruing ratably over the course of each year of employment, to
be taken at such time or times as the Employee may select, consistent with his
obligations hereunder. Vacation days not taken during an applicable fiscal year
may be carried over to the extent permitted under the Company’s vacation policy
to the following fiscal year pursuant such policy.

(f) Expenses. The Company shall reimburse the Employee for all reasonable and
customary travel, business and entertainment expenses incurred in connection
with the Employee’s performance of his services hereunder in accordance with the
policies and procedures established by the Company and paid promptly after the
Employee makes a request therefore and no later than the end of the calendar
year following the calendar year in which the expenses were incurred by the
Employee.

(g) Withholding. The amounts payable pursuant to this Agreement shall be subject
to withholding for appropriate taxes, assessments or withholdings as required by
applicable law.

5. Other Plans. The Company and the Employee hereby agree that nothing contained
herein is intended to or shall be deemed to affect any of the Employee’s rights
as a participant under any retirement, stock option, stock purchase, pension,
insurance, profit-sharing or similar plans of the Company now or hereafter
declared to be in effect. The Company recognizes that the Employee is induced to
execute this Agreement and to accept compensation at the rate set forth herein
in part because he expects to be a participant under such plans as are, from
time to time, in effect for the Company’s executives and/or employees in
general.

6. At-Will Employment; Termination of Employment; Severance.

(a) At-Will Employment. Employee’s employment with the Company under this
Agreement is employment “at will.” The Employee may terminate Employee’s
employment with Company at any time and for any reason whatsoever (or no reason)
simply by notifying the Company. Likewise, the Company may terminate Employee’s
employment at any time, with or without Cause (as defined herein), and with or
without advance notice.

 

- 2 -



--------------------------------------------------------------------------------

(b) Employment Termination for Cause. In the event of a termination of
Employee’s employment at any time by the Company for Cause (as defined herein),
the Company shall be obligated only to pay the Employee the compensation due him
up to the date of termination, all accrued, vested or earned benefits under any
applicable benefit plan, and any other compensation to which the Employee is
entitled under Section 4 up to and ending on the date of the Employee’s
termination.

(c) Resignation Without Good Reason. If at any time the Employee resigns without
Good Reason (as defined herein, the benefits and compensation set forth in
Section 4 are the only compensation and benefits that the Employee will receive.
The Employee agrees to give the Company at least four (4) weeks’ prior notice
and in exchange the Company agrees to pay the Employee for all compensation
Employee would be entitled to pursuant to Section 4 for such four (4)-week
period as if Employee had not resigned without Good Reason. Any resignation of
the Employee hereunder, whether for Good Reason or otherwise, shall be deemed to
include a resignation from all positions and in all capacities with the Company
and its subsidiaries, including, without limitation, membership on the boards of
directors (and committees thereof) of subsidiaries of the Company, and the
Employee shall execute such documentation as requested by the Company with
respect thereto.

(d) Employment Termination Without Cause; Resignation For Good Reason. If
Employee’s employment is terminated by the Company without Cause, or the
Employee resigns for Good Reason (as both terms are defined herein), and if on
or within forty-five (45) days after Employee’s last date of employment,
Employee signs, dates and returns to the Company a general release of all known
and unknown claims in the form prescribed by the Company, without alterations,
and allows such release to become fully effective, then Employee will be
eligible to receive the following severance benefits (the “Severance Benefits”):

(i) Termination Not in Connection with a Change in Control. If such termination
without Cause or resignation for Good Reason occurs at any time other than
within twelve (12) months after the consummation of a Change in Control (as
defined herein), and if such termination constitutes a “separation from service”
(as defined under Treasury Regulation Section 1.409A-1(h), without regard to any
alternative definition thereunder), then the Employee will be eligible to
receive the following severance benefits:

(A) Severance Payment. Employee shall receive the following amounts as cash
severance, subject to required payroll deductions and withholdings: (i) an
amount equal to 1.5 times the sum of Employee’s current annual base salary and
target bonus for the calendar year in which the Employee’s employment
terminates; and (ii) an amount equal to Employee’s target bonus for the year of
termination (prorated for that portion of the calendar year that Employee was
employed by the Company) (collectively, the “Termination Compensation”). The
Termination Compensation shall be paid in a lump sum on the sixtieth (60th) day
after Employee’s termination date.

(B) Vesting of Equity. For any equity awards granted prior to the date of this
Agreement, the vesting of such award shall be accelerated on the last date of
Employees employment (the “Separation Date”) as if the Separation Date were one
year later and, with respect to any award with performance based vesting, the
Company achieved 100% of

 

- 3 -



--------------------------------------------------------------------------------

target levels for such award. For any equity awards granted after the date of
this Agreement, such award shall include vesting provisions that provide that,
commencing one year after the date of such award, on the Separation Date, such
award shall vest as if the Separation Date were one year later and, with respect
to any award with performance based vesting, the Company achieved 100% of target
levels for such award. In no event shall any strategic multiplier apply to the
base number of such shares.

(C) Health Insurance. As an additional severance benefit, if Employee timely
elects continued coverage under COBRA, the Company will also pay COBRA premiums
to continue Employee’s coverage (including coverage for eligible dependents, if
applicable) (“COBRA Premiums”) through the period (the “COBRA Premium Period”)
starting on the Separation Date and ending on the earliest to occur of:
(i) eighteen (18) months after the Separation Date; (ii) the date Employee
becomes eligible for group health insurance coverage through a new employer; or
(iii) the date Employee ceases to be eligible for COBRA continuation coverage
for any reason, including plan termination. In the event Employee becomes
covered under another employer’s group health plan or otherwise cease to be
eligible for COBRA during the COBRA Premium Period, Employee must immediately
notify the Company in writing of such event. Notwithstanding the foregoing, if
the Company determines, in its sole discretion, that it cannot provide the COBRA
premium benefits without potentially incurring financial costs or penalties
under applicable law (including, without limitation, Section 2716 of the Public
Health Service Act), the Company shall in lieu thereof pay Employee a taxable
cash amount (the “Special Cash Payment”), which payment shall be made regardless
of whether Employee or Employee’s qualifying family members elect COBRA
continuation coverage, paid in monthly installments on the same schedule that
the COBRA premiums would otherwise have been paid to the insurer, equal to the
amount that the Company otherwise would have paid for COBRA insurance premiums.

(D) Outplacement Services. The Company will provide Employee with certain
outplacement services and legal advice consistent with an Executive’s position.
Employee will be provided with a separate notice describing available
outplacement services.

(ii) Termination in Connection with a Change in Control. If such termination
without Cause or resignation for Good Reason occurs within the twelve (12) month
period after the consummation of a Change in Control (as defined herein), then
in lieu of the severance benefits set forth in Sections 6(d)(i)(A)-(D), Employee
will be eligible to receive the following severance benefits:

(A) Severance Payment. Employee shall receive the following amounts as cash
severance, subject to required payroll deductions and withholdings: (i) an
amount equal to 2.0 times the sum of Employee’s current annual base salary and
target bonus for the calendar year in which the Employee’s employment
terminates; and (ii) an amount equal to Employee’s target bonus for the year of
termination (prorated for that portion of the calendar year that Employee was
employed by the Company) (collectively, the “Termination Compensation”). The
Termination Compensation shall be paid in a lump sum on the sixtieth (60th) day
after Employee’s termination date.

 

- 4 -



--------------------------------------------------------------------------------

(B) Health Insurance. The Company shall pay on behalf of the Employee the COBRA
Premiums, or to the employee the Special Cash Payment, as applicable, through
the COBRA Premium Period, under the terms and conditions set forth in Paragraph
6(d)(i)(C), provided however, the “COBRA Premium Period” will start on the
Separation Date and end on the earliest to occur of: (i) twenty-four (24) months
after the Separation Date; (ii) the date Employee becomes eligible for group
health insurance coverage through a new employer; or (iii) the date Employee
ceases to be eligible for COBRA continuation coverage for any reason, including
plan termination. All other terms and conditions in Paragraph 6(d)(i)(C) shall
remain the same.

(C) Outplacement Services and Legal Advice: The Company shall provide
outplacement services and legal advice under the terms and conditions set forth
in Paragraph 6(d)(i)(D) above.

(e) Employee’s Disability. The Company shall be entitled, by providing written
notice to the Employee, to terminate the Employee’s employment under this
Agreement if the Employee shall become disabled (as defined herein). If the
Employee is eligible to receive benefits under the Company’s Long-Term
Disability Plan, then the Company will pay the Employee additional compensation
so that the total received by the Employee (after taking into consideration the
amounts payable to the Employee under the Long-Term Disability Plan) equals the
Termination Compensation provided under Paragraph 6(d)(i)(A) or 6(d)(ii)(A),
whichever is applicable. If the Employee is not eligible to receive benefits
under such plan, then Employee will upon termination of his employment for
disability be entitled to receive the full Severance Benefits under Paragraph
6(d), whichever is applicable. Any delay or forbearance by the Company in
exercising any such right to terminate this Agreement shall not constitute a
waiver thereof. Employee will not receive any Termination Compensation provided
under Paragraphs 6(d)(i)(A) or 6(d)(ii)(A).

(f) Employee’s Death. The Employee’s employment will immediately terminate upon
the death of the Employee. The Employee’s surviving designated beneficiary, or,
if none, the Employee’s estate, shall be entitled to receive the compensation
due the Employee up to the date of the Employee’s death, all accrued, vested or
earned benefits under any applicable benefit plan and any other compensation to
which the Employee is entitled under this Agreement up to and ending on the date
of the Employee’s death. Employee will not receive any Termination Compensation
provided under Paragraphs 6(d)(i)(A) or 6(d)(ii)(A).

7. Definitions. The following terms have the meaning set forth below wherever
they are used in this letter agreement:

(a) “Cause” means any one or more of the following events: Employee
(i) materially violates the provisions of the Confidentiality Agreement between
the Company and Employee, (ii) is convicted of, or pleads nolo contendere to,
any crime involving misuse or misappropriation of money or other property of the
Company or any felony; (iii) exhibits repeated willful or wanton failure or
refusal to perform his duties in furtherance of the Company’s business interest
or in accordance with this Agreement, which failure or refusal is not remedied
by the Employee within thirty (30) days after notice from the Company;
(iv) commits an intentional tort against the Company, which materially adversely
affects the

 

- 5 -



--------------------------------------------------------------------------------

business of the Company; (v) commits any flagrant act of dishonesty or
disloyalty or any act involving gross moral turpitude, which materially
adversely affects the business of the Company; or (vi) exhibits immoderate use
of alcohol or drugs which, in the opinion of an independent physician selected
by the Company, impairs the Employee’s ability to perform his duties hereunder,
provided that unsatisfactory business performance of the Company, or mere
inefficiency, or good faith errors in judgment or discretion by the Employee
shall not constitute grounds for termination for Cause hereunder.

(b) “Change in Control” means any one or more of the following events: (i) a
merger, consolidation, share exchange, business combination, issuance of
securities, direct or indirect acquisition of securities, tender offer, exchange
offer or other similar transaction as a result of which the persons that
beneficially owned, directly or indirectly, the shares of the Company’s voting
stock immediately prior to such transaction cease to beneficially own, directly
or indirectly, shares of voting stock representing more than fifty percent
(50%) of the total voting power of all outstanding classes of voting stock of
the Company or the continuing or surviving corporation if the Company is not the
continuing or surviving corporation in such transaction, or (ii) a sale of all
or substantially all of the assets of the Company.

(c) “Disability” means such that Employee is unable to carry out his duties
hereunder for four (4) consecutive calendar months or for a period aggregating
one hundred twenty (120) days in any period of twelve (12) consecutive calendar
months because of a physical or mental impairment.

(d) “Good Reason” means any one or more of the following events, absent the
written consent of Employee or his approval of such event in his capacity as
[insert title]: (i) a substantial reduction in the Employee’s duties, status, or
reporting structure, in either case by reference to the position held by the
Employee on the Effective Date; (ii) a relocation of the Employee’s assigned
office more than fifty (50) miles from its then-current location; (iii) any
material decrease in the Employee’s Base Salary, other than as part of a
reduction (not exceeding twenty-five percent) that equitably applies to all of
the Company’s executive officers; (iv) a material breach of this Agreement by
the Company; provided, however, that an event that is or would constitute
grounds for a resignation for Good Reason shall not constitute such grounds for
a resignation for Good Reason unless (i) Employee first notifies the Company’s
Board of Directors in writing of the event(s) within ninety (90) days after the
initial occurrence of the event, (ii) the Company does not cure such event(s)
within thirty (30) days after its receipt of the Employee’s written notice, and
(iii) the Employee does not terminate his employment within thirty (30) days
after the expiration of the cure period.

8. Section 280G: If any payment or benefit (including payments and benefits
pursuant to this Agreement) that Employee would receive in connection with a
Change in Control from the Company or otherwise (“Transaction Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Internal Revenue Code (the “Code”), and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
the Company shall cause to be determined, before any amounts of the Transaction
Payment are paid to Employee, which of the following two alternative forms of
payment would result in [his/her] receipt, on an after-tax basis, of the greater
amount of the Transaction Payment notwithstanding that all or some portion of
the Transaction

 

- 6 -



--------------------------------------------------------------------------------

Payment may be subject to the Excise Tax: (1) payment in full of the entire
amount of the Transaction Payment (a “Full Payment”), or (2) payment of only a
part of the Transaction Payment so that Employee receives the largest payment
possible without the imposition of the Excise Tax (a “Reduced Payment”). For
purposes of determining whether to make a Full Payment or a Reduced Payment, the
Company shall cause to be taken into account all applicable federal, state and
local income and employment taxes and the Excise Tax (all computed at the
highest applicable marginal rate, net of the maximum reduction in federal income
taxes which could be obtained from a deduction of such state and local
taxes). If a Reduced Payment is made, (x) Employee shall have no rights to any
additional payments and/or benefits constituting the Transaction Payment, and
(y) reduction in payments and/or benefits shall occur in the manner that results
in the greatest economic benefit to Employee as determined in this paragraph. If
more than one method of reduction will result in the same economic benefit, the
portions of the Transaction Payment shall be reduced pro rata. Unless Employee
and the Company otherwise agree in writing, any determination required under
this paragraph shall be made in writing by the Company’s independent public
accountants (the “Accountants”), whose determination shall be conclusive and
binding upon Employee and the Company for all purposes. For purposes of making
the calculations required by this paragraph, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. Employee and the Company shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this paragraph. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this paragraph as well as any costs incurred by
Employee with the Accountants for tax planning under Sections 280G and 4999 of
the Code.

9. Compliance with Code Section 409A. If any amounts or benefits payable under
this Agreement on account of Employee’s termination of employment constitute
deferred compensation subject to Section 409A of the Code, no payments or
benefits shall be paid or provided until Employee incurs a separation from
service within the meaning of Treas. Reg. § 1.409A-1(h) from the Company and any
entity that would be considered a single employer with the Company under Code
Sections 414(b) or 414(c) (“Separation from Service”). If, at the time of
Employee’s Separation from Service, the Employee is a “specified employee”
(within the meaning of Code Section 409A and Treas. Reg. §1.409A-3(i)(2)), the
Company will not pay or provide any “Specified Benefits” (as defined herein)
during the six-month period (the “409A Suspension Period”) beginning immediately
after the Employee’s Separation from Service. For purposes of this Agreement,
“Specified Benefits” are any amounts or benefits that would be subject to Code
Section 409A penalties if the Company were to pay them, pursuant to this
Agreement, on account of the Employee’s Separation from Service.

This Agreement is intended to comply with (or be exempt from) Code Section 409A,
and the Company shall have complete discretion to interpret and construe this
Agreement and any associated documents in any manner that establishes an
exemption from (or otherwise conforms them to) the requirements of Code
Section 409A. If, for any reason including imprecision in drafting, the
Agreement does not accurately reflect its intended establishment of an exemption
from (or compliance with) Code Section 409A, as demonstrated by consistent
interpretations or other evidence of intent, the provision shall be considered
ambiguous and shall be interpreted by the Company in a fashion consistent
herewith, as determined in the sole and absolute discretion

 

- 7 -



--------------------------------------------------------------------------------

of the Company. The Company reserves the right to unilaterally amend this
Agreement without the consent of the Employee in order to accurately reflect its
correct interpretation and operation, as well as to maintain an exemption from
or compliance with Code Section 409A. Nevertheless, and notwithstanding any
other provision of this Agreement, neither the Company nor any of its employees,
directors, or their agents shall have any obligation to mitigate, nor to hold
the Employee harmless from, any or all taxes (including any imposed under Code
Section 409A) arising under this Agreement.

10. Choice of Law; Venue. This Agreement shall be construed and performed in
accordance to the laws (but not the conflicts of laws) of the State of
California. Venue of any proceeding shall be exclusively in the County of Marin
in the foregoing state, and both parties consent and agree to such exclusive
venue.

11. Arbitration. To ensure rapid and economical resolution of any disputes which
may arise under this Agreement, Employee and the Company agree that any and all
claims, disputes or controversies of any nature whatsoever arising from or
regarding the interpretation, performance, negotiation, execution, enforcement
or breach of this Agreement, Employee’s employment with the Company, or the
termination of Employee’s employment from the Company, including but not limited
to statutory claims, shall be resolved by confidential, final and binding
arbitration conducted before a single arbitrator with JAMS, Inc. (“JAMS”) in San
Francisco, California, in accordance with JAMS’ then-applicable arbitration
rules, which can be found at http://www.jamsadr.com/rules-clauses/, and which
will be provided to Employee upon request. The parties acknowledge that by
agreeing to this arbitration procedure, they waive the right to resolve any such
dispute through a trial by jury, judge or administrative proceeding. Employee
will have the right to be represented by legal counsel at any arbitration
proceeding. The arbitrator shall: (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be available under applicable law in a court proceeding; and (b) issue
a written statement signed by the arbitrator regarding the disposition of each
claim and the relief, if any, awarded as to each claim, the reasons for the
award, and the arbitrator’s essential findings and conclusions on which the
award is based. Nothing in this Agreement shall prevent either Employee or the
Company from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration. The Company shall pay all filing
fees in excess of those which would be required if the dispute were decided in a
court of law, and shall pay the arbitrator’s fees and any other fees or costs
unique to arbitration. Any awards or orders in such arbitrations may be entered
and enforced as judgments in the federal and state courts of any competent
jurisdiction.

12. Notices. All notices provided for or permitted to be given pursuant to this
Agreement must be in writing. All notices shall be given to the other party by
personal delivery, overnight courier (with receipt signature), or facsimile
transmission (with “answerback” confirmation of transmission), to the Company or
the Employee at the Company’s principal executive offices if to the Company or
to the residential address of the Employee as contained in Employee’s personnel
file if to Employee. Each such notice shall be deemed effective upon the date of
actual receipt in the case of personal delivery, receipt signature in the case
of overnight courier, or confirmation of transmission in the case of facsimile.

 

- 8 -



--------------------------------------------------------------------------------

13. Entire Agreement; Amendment. This Agreement contains the sole and entire
agreement of the parties and supersedes all prior agreements and understandings
between the Employee and the Company (including without limitation [ID previous
agreements by name]) and cannot be modified or changed by any oral or verbal
promise or statement by whomsoever made; nor shall any written modification of
it be binding upon the Company until such written modification shall have been
approved in writing by the CEO or the Board.

14. Waiver; Consent. In the event any term or condition contained in this
Agreement should be breached by any party and thereafter waived or consented to
by the other party, which waiver or consent must be effectuated by a written
instrument signed by the party against whom any waiver or consent is sought
(and, in the case of the Company, approved by the CEO or the Board), such waiver
or consent shall be limited to the particular breach so waived or consented to
and shall not be deemed to waive or consent to any other breach occurring prior
or subsequent to the breach so waived or consented to.

15. Severability. If any provisions of this Agreement or the application thereof
to any person or circumstances shall be invalid or unenforceable to any extent,
the remainder of this Agreement and the application of such provisions to other
persons or circumstances shall not be affected thereby and shall be enforced to
the extent permitted by law.

16. Survival. The provisions hereof which are to be performed or observed after
the termination of this Agreement, and the representations, covenants and
agreements of the parties contained herein with respect thereto shall survive
the termination of this Agreement and be effective according to their terms.

17. Successors. All of the terms and provisions of this Agreement shall be
binding upon and shall inure to the benefit of and be enforceable by and against
the parties to this Agreement and the respective heirs, executors, and
successors in interest; provided, however, that the duties of the Employee
hereunder are personal in nature and may not be delegated without a written
consent of the Company.

18. Assignment. This Agreement and the rights and benefits contained herein may
not be assigned by either party hereto, except by the Company in connection with
a merger, consolidation, share exchange, business combination or other
reorganization of the Company or a sale of all or substantially all of the
Company’s business or assets.

19. Certain Representations, Covenants and Acknowledgements.

(a) The Employee represents that he is not subject to any employment,
confidentiality, or other agreement or restriction that would prevent him from
fully satisfying his duties under this Agreement or that would be violated if he
did so.

(b) Without the Company’s prior written approval, the Employee agrees not to:
(i) disclose proprietary information belonging to a former employer or other
entity without its written permission; (ii) contact any former employer’s
customers or employees to solicit their business or employment on behalf of the
Company; or (iii) distribute announcements about or otherwise publicize his
employment with the Company.

 

- 9 -



--------------------------------------------------------------------------------

(c) The Employee acknowledges that he is free to seek advice from independent
counsel with respect to this Agreement and the Employee has obtained such
advice. The Employee is not relying on any representation or advice from the
Company or any of its officers, directors, attorneys or other representatives
regarding this Agreement, its content or effect.

20. Construction. The masculine pronoun, wherever used herein, shall be
construed to include the feminine and the neuter, where appropriate. The
singular form, wherever used herein, shall be construed to include the plural,
where appropriate.

21. Drafting. The parties represent and acknowledge that they both have
participated in the preparation and drafting of this Agreement and have each
given their approval to all of the language contained in this Agreement, and it
is expressly agreed and acknowledged that if either party later claims that
there is an ambiguity in the language of this Agreement, there shall be no
presumption that such ambiguity be construed for or against either party hereto.

22. Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission) in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date indicated above.

 

BIOMARIN PHARMACEUTICAL INC. By:  

Name: Jean-Jacques Bienaimé

Its: Chief Executive Officer

EMPLOYEE By:

 

[Name]

 

- 10 -